
	
		II
		112th CONGRESS
		1st Session
		S. 1668
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Merkley (for
			 himself, Mr. Moran,
			 Mr. Tester, Mr.
			 Begich, Mr. Wyden, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that the Postal Service may not close any post
		  office which results in more than 10 miles distance (as measured on roads with
		  year-round access) between any 2 post offices.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Rural Post Offices Act of
			 2011.
		2.Limitation on
			 closing of post officesSection 404(d) of title 39, United States
			 Code, is amended by adding at the end the following:
			
				(7)Notwithstanding any other provision of this
				subsection, in making any determination under subsection (a)(3) as to the
				necessity for the closing or consolidation of any post office, the Postal
				Service may not close any post office which results in more than 10 miles
				distance (as measured on roads with year-round access) between any 2 post
				offices.
				.
		
